Title: Abigail Adams to John Thaxter, 23 May 1781
From: Adams, Abigail
To: Thaxter, John


     
      My dear Sir
      
       May 23 1781
      
     
     The sight of your old Friend Mr. Storer will give you sensible pleasure, he means to be the Bearer of this to you. I wish him safe.
     I need not add any thing in recommendation to you, who know him so well further than to say his character is not less fair or amiable, than it was when you quitted your native Land. He will I hope continue as free abroad from the fashionable vices of other countries; as he has steared clear of those of his own. He posseses engageing manners, and an Attractive form. I saw the Gloom which spread over the countanances of some of his Female acquaintance here when he bid them adieu, the other day, and as it was a circle of sensible, virtuous Girls, it was a proof of his merit, considering there was no partiality of a particular kind amongst them.
     The Gentle Eliza dropt a tear as it brought fresh to her mind the amiable Phylander, the chosen Friend of this young Gentleman—now alas! no more. As to the other Eliza, I believe if their were any Convents in America, she would immediately devote herself. She still excludes herself from company, wears her widow garments, and mourns for the living or dead refusing to be comforted. There is another Lady of the same Name in whose heart it is said your Friend Charles has an Interest. I tell you this that you may decide the matter between you, as all parties are agreed that your Fair American bears that Name. I do not mean any Lady belonging to this Town—I clear the favorite of your youth from the Number.
     Not a line from you this age—the climate of the United provinces does not extinguish Friendship, I hope, if unfriendly to Love. I am so anxious to hear from my dear Friends, that every arrival is eagerly sought after, and inquired into, but every one proves a dissapointment to my hopes. I wish you would write journals so far as you could with safety. They would greatly entertain me.
     Politicks my Friend—learn them from the statesmen. I have written enough allready. They told us from York that poor Trumble was Executed—I never doubted their good will, tho I never credited the report. May his sufferings teach wisdom to our American youth.
     Are you not satisfied with Europe? Do you not wish to return to the wild and native Beauties of America—to the rugged Rocks of Braintree and the contemplative Groves
     
      “Where the free soul looks down to pitty kings.”
     
     
     The season is delightfull, it is the Charming month of May. Who can forbear to join the general smile of Nature?
     
      “Full of fresh verdure and unnumberd flowers
      The negligence of Nature, wide and wild
      where undisguised by mimic Art she spreads
      unbounded Beauty to the roving Eye.”
     
     The cultivated charms of Europe will give you a higher realish for the Natural Scenes of your own country, were it only by way of variety, which Gentlemen are always fond of, but if you wish to connect yourself happily, you must banish all roving Ideas. There is no Country where matrimony is held in higher estimation than your own, where the conjugal union is considerd in a more solemn and sacred light or adhered to with a stricter fidelity. Property is so equally distributed, Nobility excluded, Rank and precidency gained so small a footing amongst us, that Heart for Heart is the only Barter known. The affections have full scope; Decorum alone is necessary.
     Prize O! prize the blessing whilst it lasts, e’er Luxery and corruption debases and debauches the natural Innocence and Simplicity of our Land, e’er she eradicates all those tender Sentiments which constitute domestick felicity.
     Your Worthy Mother is recovering from a long and painfull disorder with which she has been greatly afflicted through the winter. Your Pappa came very near representing your Native Town this year.—I enjoin it upon my Friend to let no opportunity slip of writing—your Friend Watson would sometimes be able to convey Letters. We long for News from abroad, all intelligence seems to be cut of, 8 months have elapsed since I received a line from Amsterdam. I am wholy uncertain where my Friends are, but think they cannot be in France or I should have heard from them.
     
      All happiness is wished you by your affectionate Friend,
      Portia
     
    